DETAILED ACTION
CLAIMS 11-23 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-18
 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-19
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13
 recites the following limitation: “wherein the shielding circuit comprises: a power-off confirming circuit; and  a shielding circuit ….” Emphasis added. It is unclear whether a second 
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will  substitute the following language: “wherein the shielding circuit comprises: a power-off confirming circuit; and a shielding sub-circuit ….”
Claim(s) 14-19
 
 incorporate the deficiencies of rejected base claim(s) 13. Accordingly, claims 14-19 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11-12 and 20-23
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partiwala et al., US 2016/0091957 Al, (“Partiwala”).
Regarding Claim 11,
 Partiwala teaches a chip, comprising: (Fig. 1, element 100) 
a processor; (Fig. 1, elements 110 and 111;) 
a memory; (Fig. 1, element 145) 
a storage controller configured to control the memory, (Fig. 1, element 140) 
wherein there is an access path between the processor and the storage controller, (Fig. 1, element 120) and the processor is configured to read data from or write data into the memory using the storage controller through the access path; ([0019] “Modules 110, 130 may variously send to memory controller 140 requests to access memory 145 … memory 145 may store a software program that may be executed by processor unit 111.”; See also [0028] “data communication with the memory”) and
 a shielding circuit, (Fig. 1, element 105) 
wherein the shielding circuit is configured to shield a signal on the access path ([0022] “one or more power states configured with power management unit 105 are to selectively make communication with memory 145 possible for a subset--- e.g., only the subset----of modules 110, 130.”; See also [0035] “a PMNA power state may include other interconnect circuitry being decoupled and/or powered down to further prevent data communications between the memory controller and the first module.”) when the processor is powered off. ([0033] “Alternatively or in addition, a system clock signal may be communicated to the first module (but not other modules of the SOC) during PMA 310-and in some embodiments during PMNA 320-but not to the first module or the other modules during one or more other, low power states of the SOC. Accordingly, a transition between the PMA power state and the PMNA power state---e.g. one of transitions 315, 325-may comprise changing a power gating and/ or clock gating to one or more of the first module, the memory controller or the memory” Emphasis added. i.e. access to the memory may be prevented when the processor is in a power gated state – off giving the claim the BRI –) 

Regarding Claim 12,
 Partiwala teaches wherein the chip comprises at least two power domains, the processor is located in a first power domain, and the memory and the storage controller are located in a second power domain; (Fig. 1, element 111 and elements 140 and 145 collectively – domains one and two giving the claim the BRI –)
wherein the chip is configured in a manner that, when the first power domain is powered off, the processor is powered off, ([0033] “Alternatively or in addition, a system clock signal may be communicated to the first module (but not other modules of the SOC) during PMA 310-and in some embodiments during PMNA 320-but not to the first module or the other modules during one or more other, low power states of the SOC. Accordingly, a transition between the PMA power state and the PMNA power state---e.g. one of transitions 315, 325-may comprise changing a power gating and/ or clock gating to one or more of the first module, the memory controller or the memory” Emphasis added. i.e. access to the memory may be prevented when the processor is in a power gated state – off giving the claim the BRI –) 
and the second power domain is maintained with a power supply; and
wherein the memory is configured to store state data when the first power domain is powered off, ([0019] “Modules 110, 130 may variously send to memory controller 140 requests to access memory 145 … memory 145 may store a software program that may be executed by processor unit 111.”; See also [0028] “data communication with the memory”)  
wherein the state data is useable to, when the first power domain is powered on, recover a system to a state before the system is powered off. ([0031] “low power states LPSl 340a, LPS2 340b, ... , 340b may variously include disabling the memory itself to prevent any data exchanges … such disabling may include placing the memory in a self-refresh mode ….” Emphasis added. i.e. the memory is placed into a self refresh mode – retaining data --) 
Regarding Claim 20,
 Partiwala teaches wherein the memory is a cache. ([0019] “Processor unit 111 may include one or more cores 112 to execute an operating system (OS), not shown. In addition, processorunit 111 may include a cache memory (not shown), such as, for example, static random access memory (SRAM) and the like, or any of a variety of types of internal integrated memory. In one example, memory 145 may store a software program that may be executed by processor unit 111.”) 
 
Regarding Claim 21,
 Partiwala teaches wherein the chip comprises:
at least two power domains, wherein the processor is located in a first power domain of the at least two power domains, the memory and the storage controller are located in a second power domain of the at least two power domains; (Fig. 1, element 111 and elements 140 and 145 collectively – domains one and two giving the claim the BRI –)and
 a power consumption management circuit, configured to power off the first power domain when the chip enters a low power consumption mode. ([0033] “Alternatively or in addition, a system clock signal may be communicated to the first module (but not other modules of the SOC) during PMA 310-and in some embodiments during PMNA 320-but not to the first module or the other modules during one or more other, low power states of the SOC. Accordingly, a transition between the PMA power state and the PMNA power state---e.g. one of transitions 315, 325-may comprise changing a power gating and/ or clock gating to one or more of the first module, the memory controller or the memory” Emphasis added. i.e. access to the memory may be prevented when the processor is in a power gated state – off giving the claim the BRI –).
Regarding Claim 22,
 Partiwala teaches wherein the processor is configured to read data from the memory using the storage controller through the access path. ([0019] “Modules 110, 130 may variously send to memory controller 140 requests to access memory 145 … memory 145 may store a software program that may be executed by processor unit 111.”; See also [0028] “data communication with the memory”)
Regarding Claim 23,
 Partiwala teaches wherein the processor is configured to write data into the memory using the storage controller through the access path. ([0019] “Modules 110, 130 may variously send to memory controller 140 requests to access memory 145 … memory 145 may store a software program that may be executed by processor unit 111.”; See also [0028] “data communication with the memory”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim 13 and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Partiwala et al., US 2016/0091957 Al, (“Partiwala”) in view of Ganesan et al., US 2013/0042126 Al, (“Ganesan”).
Regarding Claim 13,
 Partiwala does not teach wherein the shielding circuit comprises:
a power-off confirming circuit; and  a shielding circuit,
wherein the power-off confirming circuit is configured to confirm whether the processor or the first power domain is powered off, and the shielding circuit is configured to shield the signal on the access path when the first power domain is powered off.
Partiwala goes on to teach that its technique comprises a state machine. (Partiwala Fig. 3) 
Ganesan teaches wherein the shielding circuit comprises:
a power-off confirming circuit; and a shielding circuit,wherein the power-off confirming circuit is configured to confirm whether the processor or the first power domain is powered off, and the shielding circuit is configured to shield the signal on the access path when the first power domain is powered off. ([0046] “all processing cores in a computing system, and all associated memory sockets, are determined to be in a low power state, 400. A system memory controller is queried to determine if it has been drained of all in-flight (i.e., pending) transactions, 405. If so, a request to disable (i.e., kill) the SMI links between processing cores and memory units may be sent to the memory controller, 410.” Emphasis added. See also [0048]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ganesan with the teaching of Partiwala as both references are directed to controlling power in computing systems. Moreover, Ganesan improves on Partiwala’s teaching of shifting a memory into a low power mode (Partiwala [0031]) by teaching a 
Regarding Claim 19,
 Partiwala does not teach wherein the power-off confirming circuit comprises a state machine.
Ganesan teaches wherein the power-off confirming circuit comprises a state machine. (Fig. 4A) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodman, US 6,243,315 Bl, for its teaching of disabling a communication path to a memory during a processor low power mode so as to protect it from errant signals; and
Glassie, US 6,831,873 Bl, for its teaching of disabling a memory device access path;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Brian J Corcoran/             Examiner, Art Unit 2187                              

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187